DETAILED ACTION
Claim Status
	Applicant’s amendment filed July 9, 2021 has been entered. Claims 1, 7, 13, 15-17 and 19-23 are cancelled. Claims 2-6, 8-12, 14, 18 and 24-30 are pending. Claims 5-6, 8-12, 14 and 18 are withdrawn. Claims 2-4 and 24-30 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 2-4 and 23-30, in the reply filed on January 6, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search the subject matter of groups II, III or IV.  This is not found persuasive because as indicated previously, each group is directed to a different process with different functions. For example, a method of producing a polynucleotide and a method for increasing the stability of a protein have different functions, and it would pose a serious burden even if there is some overlap in the steps.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-6, 8-12, 14, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable January 6, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The disclosure is objected to because of the following informalities: The incorporation by reference paragraph in the specification describes the referenced file in kb. By rule, the size of the ASCII text file must be in bytes.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 2-4 and 26-27 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sahin et al. (US 2010/0129877 A1; published May 27, 2010, earliest effective filing date September 28, 2005, provided in an IDS) is withdrawn in view of Applicant’s amendment to claim 2 to recite “a first telomere”.

Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-4 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (US 2010/0129877 A1; published May 27, 2010, earliest effective filing date September 28, 2005, provided in an IDS) in view of Godiska et al. (US 2009/0263873 A1; published October 22, 2009; provided in an IDS). This rejection is maintained but has been modified to address Applicant’s amendment to claim 2 to recite “a first telomere” and cancelation of claim 23.
Sahin et al. is directed to vectors capable of being maintained in bacteria and describes a method of making a polynucleotide (a method of transcribing in vitro a selected RNA molecule; paragraph [0044]), comprising: providing a linear vector (linearized plasmid can then be used as template for in vitro transcription; paragraph [0015]) comprising: a first nucleic acid comprising an endonuclease recognition site (type IIS restriction cleavage site, wherein the recognition sequence is located 3' of the poly(A) sequence (paragraph [0015]), and a second nucleic acid comprising a plurality of thymine nucleotides comprising at least 130 consecutive thymine nucleotides (the strand that serves as template for the nucleotide sequence of at least 20 consecutive A nucleotides, has a T nucleotide which is part of the nucleotide sequence which serves as template for said nucleotide sequence of at least 20 consecutive A nucleotides in the transcript. The nucleic acid sequence (d), when transcribed under the control of the promoter (a), preferably codes for a nucleotide sequence of up to 500, preferably up to claim 2), wherein the polymerase comprises an RNA polymerase (transcribed by RNA polymerase to give a single RNA molecule; paragraph [0084]) (claim 3), wherein the polynucleotide comprises at least 130 consecutive adenine residues (The nucleic acid sequence (d), when transcribed under the control of the promoter (a), preferably codes for a nucleotide sequence of up to 500, preferably up to 400, preferably up to 300, preferably up to 200, and in particular up to 150, consecutive A nucleotides in the claim 4), wherein the linear vector comprises a third nucleic acid sequence comprises a transgene ((b) a transcribable nucleic acid sequence; paragraph [0017]) (claim 26), the transgene encodes a protein (transcribable nucleic acid sequence preferably comprises a nucleic acid sequence coding for a peptide or protein; paragraph [0040]) (claim 27). Sahin et al. further describes a multiple cloning site to insert genes of interest (the nucleic acid sequence for introducing a transcribable nucleic acid sequence is preferably a multiple cloning site; paragraph [0040]).
Sahin et al. lacks the method wherein the linear vector comprises a telomere (claim 2); wherein the linear vector comprises a left arm comprising the first telomere, and a right arm comprising a second telomere (claim 24); wherein the linear vector comprises a cloning region located between the left arm and the right arm (claim 25).
Godiska et al. is directed to vectors capable of being maintained in bacteria and describes a linear vector comprising a telomere (cloning vector of the invention includes a left arm comprising a left telomere and a first selectable marker; a right arm comprising a right telomere and a second selectable marker; and a cloning region located between the left arm and the right arm; paragraph [0012]) (claim 2); wherein the linear vector comprises a left arm comprising the first telomere, and a right arm comprising a second telomere (cloning vector of the invention includes a left arm comprising a left telomere and a first selectable marker; a right arm comprising a right telomere and a second selectable marker; and a cloning region located between the left arm and the right arm; paragraph [0012]) (claim 24); wherein the linear vector comprises a cloning region located between the left arm and the right arm (cloning claim 25). Godiska et al. further describe that such linear vectors can maintain fragments that are unstable in the supercoiled plasmid form (paragraph [0011]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the vector described by Sahin et al. and include a right and left telomere in linear form as described by Godiska et al. A person of ordinary skill in the art would be motivated to do so in order to maintain fragments that are unstable in the supercoiled plasmid form (Godiska et al.; paragraph [0011]). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of filing, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Sahin et al. further in view of Godiska et al. render obvious claims 2-4 and 24-27.
Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive. Applicant argues that the examiner has not established that a person of ordinary skill in the art would have had a reasonable expectation of success. The examiner has not provided any rationale as to how the purported disclosures of Sahin et al. and Godiska et al. could have been modified to provide a method within the scope of the claims. Sahin et al. does not provide examples of transcripts having poly(A) sequences of more than 120 nucleotides. The examiner has not provided a reasonable .
However, as discussed above, Sahin et al. provide the linear vector as claimed, without the telomere, and show that such vectors can successfully generate polynucleotides. Godiska et al. teach that adding telomeres at either side of the transcription cassette maintains fragments in the vector that are unstable in supercoiled form when said vectors are grown in bacteria. Since the telomeres do not affect transcription from the transcription cassette, a person of ordinary skill would have had a reasonable expectation of success in adding a telomere to the vector of Sahin et al. and still produce a polynucleotide from such vector. Sahin et al. also teach poly(A) tails having more than 130 nucleotides, and as Applicant points out, also provides working examples of polynucleotides produced having 200, 300 and 600 bases in length (paragraph [0132]). Lastly, the claims are directed to methods of producing a polynucleotide, which Sahin et al. clearly show, and not to translation from said polynucleotides produced from the method claimed. 
Therefore, the rejection is still proper and is thus maintained.

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claims 2-4 and 26-28 under 35 U.S.C. 103 as being unpatentable over Sahin et al. as applied to claims 2-4 and 26-27 above, and further in view of Zhang et al. (US 2014/0179770 A1; published June 26, 2014, provided in an IDS) is withdrawn in view of Applicant’s amendment to claim 2 to recite “a first telomere”.

Rejection of claims 2-4, 26-27 and 29-30 under 35 U.S.C. 103 as being unpatentable over Sahin et al. as applied to claims 2-4 and 26-27 above, and further in view of Krieg et al. (In Vitro RNA synthesis with SP6 RNA polymerase; Methods in Enzymology; Vol. 155, pp. 397-415, published 1987) is withdrawn in view of Applicant’s amendment to claim 2 to recite “a first telomere”.

Claim Rejections - 35 USC § 103 – new rejections necessitated by Applicant’s amendment
Claims 2-4 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. in view of Godiska et al. as applied to claims 2-4 and 24-27 above, and further in view of Zhang et al. (US 2014/0179770 A1; published June 26, 2014, provided in an IDS). This is a new rejection necessitated by Applicant’s amendment to claim 2 to recite “a first telomere” and cancelation of claim 23.
Sahin et al. in view of Godiska et al. is directed to in vitro transcription cloning vectors and render obvious claims 2-4 and 24-27 as applied above. Sahin et al. in view of Godiska et al. lack the method wherein the protein is a nuclease (claim 28)
claim 28). Zhang et al. further describe that CRISPR complex provides an effective means for modifying a target polynucleotide. The CRISPR complex has a wide variety of utilities including modifying (e.g., deleting, inserting, translocating, inactivating, activating) a target polynucleotide in a multiplicity of cell types in various tissues and organs. As such, the CRISPR complex has a broad spectrum of applications in, e.g., gene or genome editing, gene therapy, drug discovery, drug screening, disease diagnosis, and prognosis; paragraph [0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Sahin et al. in view of Godiska et al. and include a Cas9 nuclease gene as described by Zhang et al. A person of ordinary skill in the art would be motivated to do so in order to modify (e.g., deleting, inserting, translocating, inactivating, activating) a target polynucleotide in a multiplicity of cell types in various tissues and organs for a broad spectrum of applications in, e.g., gene or genome editing, gene therapy, drug discovery, drug screening, disease diagnosis, and prognosis (Zhang et al.; paragraph [0010]) Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of filing, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Sahin et al. in view of Godiska et al. and further in view of Zhang et al. render obvious claims 2-4 and 24-28.

s 2-4, 24-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. in view of Godiska et al. as applied to claims 2-4 and 24-27 above, and further in view of Krieg et al. (In Vitro RNA synthesis with SP6 RNA polymerase; Methods in Enzymology; Vol. 155, pp. 397-415, published 1987). This is a new rejection necessitated by Applicant’s amendment to claim 2 to recite “a first telomere” and cancelation of claim 23.
Sahin et al. in view of Godiska et al. is directed to in vitro transcription from SP6 promoters (paragraph [0097]) and render obvious claims 2-4 and 24-27 as applied above. Sahin et al. in view of Godiska et al. lack the method wherein the contacting is performed at a temperature greater than or equal to 30°C (claim 29) and wherein the contacting is performed for a period of at least 1 hour (claim 30).
Krieg et al. is directed to in vitro transcription from SP6 promoters (the optimum conditions for in vitro transcription of DNA cloned into plasmids containing an SP6 promoter have been determined; page 404, second paragraph) and describes that the transcription reaction is performed at a temperature greater than or equal to 30°C (the optimum temperature is 40°; page 404, second paragraph) (claim 29) for a period of at least 1 hour (and the rate of synthesis is linear during the first hour of incubation; page 404, second paragraph) (claim 30).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Sahin et al. in view of Godiska et al. and perform the transcription reaction at greater than 30°C for at least an hour as described by Krieger et al. A person of ordinary skill in the art would be motivated to do so in order to optimize the conditions of the transcription reaction to obtain the highest 
Accordingly, Sahin et al. in view of Godiska et al. and further in view of Krieger et al. render obvious claims 2-4, 24-27 and 29-30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636